Citation Nr: 1129233	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-02 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 2007, for the award of a 70 percent disability evaluation for depressive disorder.

2.  Entitlement to an effective date prior to March 12, 2007, for a grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ADT) in the Air National Guard of the United States from November 1980 to May 1981, and on active duty (AD) in the U.S. Air Force from January 1996 to January 2001.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The preponderance of the evidence prior to March 12, 2007, showed that the Veteran did not have suicidal ideation, obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting his ability to function independently, appropriately, or effectively, spatial disorientation, neglect of personal appearance or hygiene, an inability to establish and maintain effective relationships, or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2.  There is no evidence of record demonstrating that the Veteran was unable to obtain or maintain substantially gainful employment prior to March 12, 2007.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 12, 2007, for a 70 percent evaluation for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.400(b)(2), 4.130, Diagnostic Code 9411 (2010).  

2.  The criteria for an effective date for an award of TDIU prior to March 12, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.157, 3.340, 3.341(a), 3.400(o)(2), 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed herein, the Board has identified none.

In June 2004, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  A March 2006 letter describes how VA determines disability ratings and effective dates.

The Board acknowledges that the content of the June 2004 letter did not fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding VA's duty to notify and assist.  However, the Board finds that any error in notice is non-prejudicial.  Although the Veteran did not receive Dingess notice until after initial adjudication of the TDIU and increased rating claims (because the initial October 2004 rating decision occurred prior to the Court's ruling in Dingess), he had received Dingess notice prior to the April 2007 rating decision.  In addition, it is clear that he was provided with the opportunity to participate in the processing of his claim so as to render any defect in notice non-prejudicial.  For example, the April 2007 rating decision, December 2007 SOC, and May 2008 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional 60-day periods to submit more evidence.  Moreover, the Veteran has demonstrated through submission of statements and additional evidence that he was aware of the type of evidence required to substantiate his claim.    

It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim).  Moreover, the Veteran has not identified any evidence which he would have submitted if Dingess notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs) and treatment records from the Reno VA Medical Center (VAMC).  In addition, the Veteran was afforded VA examinations in November 2005 and March 2007.   

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date

A.  Applicable Law

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110; and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Section 5110(b)(2) provides an exception to the general rule for increased rating claims by stating that the effective date of an increased rating "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Under 38 C.F.R. § 3.400(o)(2), also an exception to the general rule, the effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if a claim is received within one year from such date otherwise, date of receipt of claim."  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an "application" is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his duly authorized representative, may be considered an informal claim.  Such claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(1).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically links any effective date earlier than the date of application to: (1) evidence that an increase in disability had occurred; and (2) the receipt of an application within one year after that increase in disability.  The application to which the regulation refers must be an application on the basis of which the increased rating was awarded, because there would be no reason to adjudicate the question of the effective date prior to the award of a rating increase, just as there would be no reason to assign a disability rating on a disability compensation claim until service connection had been awarded.

In determining whether an earlier effective date is warranted under 38 U.S.C.A. § 5110(b)(2), VA must review all the evidence of record, not just evidence not previously considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where the increase in disability precedes the claim for increased rating, provided also that the claim for increase is received within one year after the increase.  The Court further stated that the phrase "otherwise, the effective date shall be the date of receipt of the claim" provides the applicable effective date when a factually ascertainable increase occurred more than one year prior to receipt of the claim for increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In this case, the evaluation for the Veteran's depressive disorder was assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this general formula for rating mental disorders, a 50 percent rating is assigned where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Next, VA will grant a total disability evaluation for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his or her education and occupational experience, by reason of service-connected disability or disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, VA Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither non-service-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment because of economic circumstances is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, supra.  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

1.  Depressive Disorder
 
The Veteran was initially granted service connection for depressive disorder in a February 2002 rating decision, which awarded a 30 percent evaluation effective January 17, 2001, the day after the Veteran separated from service.  He filed a request for an increased rating in April 2002, and the 30 percent evaluation was continued in a May 2002 rating decision.  The Veteran did not file an appeal.  Consequently, the May 2002 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

Next, he filed a claim for an increased rating for his service-connected depressive disorder in April 2004.  The increase was initially denied in an October 2004 rating decision, but the Veteran filed a Notice of Disagreement (NOD) and continued the appeal process until eventually, following a March 2007 VA examination, the RO, in its April 2007 rating decision, awarded a 70 percent evaluation effective March 12, 2007, the date of the VA examination.  The Veteran filed an NOD as to the April 2007 rating decision, contending that the 70 percent evaluation should be given an earlier effective date.  Thus, the effective date of the award granted in the April 2007 rating decision is the subject of this review.  

Viewing the evidentiary record historically, after the final May 2002 rating decision, the Veteran did not file a claim for an increased rating until April 2004.  Therefore, under the law, the earliest possible effective date for the Veteran's claim would be April 13, 2003, one year prior to the receipt of the increased rating claim, because the Veteran has not raised a claim of clear and unmistakable error (CUE) in the May 2002 rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006) (a "freestanding" claim for an earlier effective date, without a claim and showing of CUE in a prior final decision, would vitiate the rule of finality and is not authorized by law).    

The Board will thus review the medical evidence from April 13, 2003, through March 11, 2007, to determine whether the current 70 percent evaluation under DC 9411 is warranted for that period.  

In a March 2003 letter to a Senator, the Veteran stated that the severity of his depression had rendered him unable to work in the last year.  Currently, however, he was self-employed as the owner of a bicycle and fitness equipment repair service called "The Bottom Bracket."  He worked an average of 4 hours per month at a rate of $65 per hour.  He had developed a small list of clientele including city, state, and private facilities that had contracted for monthly or quarterly service plans.  However, it was not enough to make ends meet.

At an April 2003 psychiatric appointment at the VAMC, it was noted that the Veteran was well-groomed and neatly dressed.  He was calm, polite, soft-spoken, and articulate.  His mood was "getting better."  His affect was restricted but appropriate.  His thought processes were logical.  He had no suicidal or homicidal ideations, and was very future-oriented.  He had no auditory or visual hallucinations or delusions.  His insight and judgment were good.  The doctor assessed recurrent chronic major depressive disorder.  

He was afforded a VA examination in May 2003.  He stated that up until approximately May 2002, he had worked for 10 months at an exercise company, but quit that job due to harassment by a co-worker.  He then worked in retail at the Sierra Trading Post for less than 3 months.  He began to feel threatened by customers, who became upset when he had to ask for personal information for sales transactions.  After one customer became threatening, he walked out of the store and quit his job via telephone.  After quitting that job, he was unable to leave his house for 3 weeks, having thoughts of suicide and panicky feelings.  He had not been employed since that time except for running a small repair business out of his home.  He worked a few hours a month, and felt he could control his time commitment, as well as his one-on-one interaction with customers.  Thus, he could get along just fine.  He was in the process of wanting to expand his business.

He reported that he could no longer cope with stress, was easily agitated, and had mood swings ranging from crying to anger within the span of a few minutes.  He had these mood swings 4 or 5 times per day.  Without medication, he would barely sleep 4 hours per night.  With the medication, he slept 6 to 8 hours.  He was not as close to his wife as he once was, and could barely be around his grandchildren, as they got on his nerves.  He and his wife occasionally babysat their grandchildren, but not on a regular basis.  He got along generally well with his stepdaughter.  He had panic attacks starting 8 months prior; these involved tunnel vision, a rushing sound in his ears, knees giving out, a feeling of hopelessness, and a brief period of unconsciousness.  He had very few friends, although he had been trying to locate and contact his old high-school friends.  Recreationally, he read books, watched television, listened to music, and played on the computer.  He did not have money for hobbies or activities, such as mountain biking.  

During the examination, the Veteran appeared cleanly and neatly dressed.  He was tense and mildly dysphoric.  He reported some concentration problems, although his memory appeared to be intact.  His thought processes were within normal limits and there were no signs of a thought disorder.  He denied visual or auditory hallucinations.  He also denied obsessive-compulsive symptoms and suicide attempts.  His main symptoms were panic attacks, depression, and lack of motivation.  

The examiner noted that the Veteran's depression appeared to have worsened over the last year due to financial stress, impending foreclosure of his house, lack of employment, and a deteriorating marriage.  His loss of jobs did appear to be directly related to his mood and inability to cope with work stress.  The examiner further noted that loss of consciousness was not normally associated with panic attacks, and there may be some other physiological explanation for his unconsciousness.  Moreover, it was unclear whether his current symptoms were related to the in-service head injury (which he said caused his depression) with the possibility of a cognitive disorder, or were related to other long-term factors such as the personality disorder noted at the last VA examination.  The examiner referred the Veteran for neuropsychological testing to determine if he had functional cognitive losses with related mood disorder/impairment in executive functioning versus a chronic depression.  She assessed chronic depression and assigned a Global Assessment of Functioning (GAF) score of 55.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

The Veteran underwent neuropsychological testing at the VAMC in July 2003.  The psychologist conducting the examination reviewed the Veteran's claims file and medical records.  He also conducted the following tests: Logical Memory I and II and Digit Span Subtests from the Wechsler Memory Scale, Third Edition (WMS-III), Rey Complex Figure Test and Recognition Trial, California Verbal Learning Test, Second Edition (CVLT-II), Trailmaking Test Parts A and B, and the Wisconsin Card Sorting Test.  Based on the results of these tests and his interview with the Veteran, the examiner concluded that there was no evidence of significant cognitive impairments.  Attentional and memory lapses were more likely secondary to depression and anxiety symptoms.  The doctor assessed recurrent major depressive disorder of moderate severity and assigned a GAF score of 55.  

 In April 2004, the Veteran sought psychiatric treatment at the VAMC.  It was noted that he had not visited the mental health clinic since August 2003.  He had been working for the post office and could not take time off for his appointments.  However, he quit the job 6 months prior because it was too stressful.  He felt paranoid around his coworkers, and felt like he was the center of attention.  He also had to sell his home before it was foreclosed.  He had some income from doing gym equipment repair.  He described feeling down, discouraged, and irritable.  He had thoughts of suicide but denied that he would act on them.  He smoke cannabis occasionally, and took medication to sleep.  He was well-groomed, calm, somewhat irritable, but cooperative.  His speech was articulate and of normal rate and volume.  His mood was down.  However, his affect was full and appropriate.  His thought processes were organized.  There was no active suicidal or homicidal ideation, and no auditory or visual hallucinations.  However, he did have paranoia, and his insight and judgment were poor.  The doctor assessed recurrent chronic major depressive disorder with slight improvement.  

The Veteran was afforded another VA examination in November 2005.  The examiner reviewed the claims file, including the May 2003 VA examination report and July 2003 neuropsychological test report.  It was noted that he spent 13 months, from July 2004 to September 2005, in jail.  During his incarceration, his tools for his work as a gym equipment repairman were dispersed by the friends who were supposed to be keeping them for him.  However, the Veteran stated that his pain had become so severe that he could not physically do the work anymore anyway.  While in jail, he and his wife had divorced, and he was now engaged to a woman he had known since childhood.  He lived with a friend who had a disability, so the Veteran helped him around the house.  He reported continued depressed mood.  He said he would not commit suicide but thought of asking someone to "put [him] out of [his] misery."  He had 2 to 3 panic attacks every week.  During these attacks, he had trouble breathing.  He had nightmares, sometimes about the events of the last year, and someone about events that occurred when he was in the military.  His psychiatrist prescribed medication for depression and anxiety.  The Veteran spent his days watching television, listening to music, and attending to his legal issues.  He obtained a score in the "extremely severe" range on the Beck Depression Inventory.  The examiner assessed severe recurrent major depressive disorder, as well as personality disorder not otherwise specified (NOS) by history.  He assigned a GAF score of 45.  

The next chronological medical document is dated March 12, 2007, when the Veteran was assigned a 70 percent disability evaluation.  

Based on the law and the above evidence, the Board finds that March 12, 2007, is the appropriate effective date for the award of 70 percent under DC 9411, as the preponderance of the evidence prior to that date is against a finding that he met the criteria for a 70 percent disability evaluation.  

The medical records do not show evidence of suicidal ideation, demonstrated at the April 2003 and 2004 VAMC visits and the November 2005 VA examination.  There is no evidence of obsessional rituals, or illogical, obscure, or irrelevant speech.  Speech was articulate and of normal rate and volume at the April 2004 VAMC visit.  

Although the Veteran suffered from panic attacks, the record does not show near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  He reported 2 to 3 panic attacks per week in November 2005, and there is no indication that these panic attacks affected his ability to function independently.  

The record does demonstrate impaired impulse control, in that he was convicted of domestic battery against his ex-wife, violated a restraining order on more than one occasion, and was consequently incarcerated.  

There is no evidence of spatial disorientation, or neglect of personal appearance and hygiene.  He was noted to be cleanly and neatly dressed at the May 2003 VA examination.  

The evidence does demonstrate some difficulty adapting to stressful circumstances, in that he stated he quit at least one job due to harassment by customers and the stress of dealing with other people.  He also stated that he felt the need to limit his one-on-one contact with others.  

While the evidence shows difficulty establishing and maintaining effective relationships, it does not demonstrate an inability to do so.  The Veteran reported that he and his wife had divorced at the November 2005 VA examination, but he had re-connected with a childhood friend and was now engaged to her.  Although his grandchildren did irritate him, he reported babysitting them on occasion while he was still married to his ex-wife.  Thus, he was able to maintain some of his family relationships.  

In sum, although 2 of the 9 symptoms listed in the 70 percent rating category were present during the period prior to March 12, 2007, the evidence does not reflect occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to those symptoms.  Although the Veteran had difficulty maintaining a job, he was able to continue his own business for some length of time.  He also expressed a desire to go to school to improve his skills and expand his business.  His thought processes were noted by his physicians to be within normal limits.  His mood was depressed, but he had been able to maintain some of his family relationships and became engaged in 2005.  Thus, the overall evidence fails to reflect that there was occupational or social impairment with deficiencies in most areas necessary for a 70 percent disability evaluation.     

The Board also considered the GAF scores of 55 assigned to the Veteran at May and July 2003 VAMC appointments and the GAF score of 45 assigned at the November 2005 VA examination.  Scores in the range of 41 to 50 represent serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  The Board finds that the score in this range reflects symptoms more severe than those documented in the overall record.  Thus, the score of 45 does not warrant an earlier effective date.      

Next, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The scores in this range accurately reflect the Veteran's symptoms, and thus do not warrant an earlier effective date.  

In view of the foregoing, the preponderance of the evidence prior to March 2007 is against a finding that the effective date of the 70 percent evaluation for depressive disorder should be earlier than March 12, 2007.  Since the preponderance of the evidence is against the Veteran's claim of entitlement to an earlier effective date for depressive disorder, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 

2.  TDIU

In this case, the Veteran filed a formal claim for TDIU (on VA Form 21-8940) in April 2004.  Entitlement to compensation for TDIU was granted in an April 2007 rating decision, effective from March 12, 2007, the date of the VA examination upon which the RO based its finding that entitlement to TDIU had arisen.  The effective date of this award is the subject of this review.  

In addition to TDIU, the Veteran has service connection for the following disabilities: depressive disorder, evaluated at 30 percent from January 17, 2001, and at 70 percent from March 12, 2007; degenerative disc disease and degenerative osteoarthritis at C6-C7, evaluated at 20 percent from January 17, 2001, and at 30 percent from March 12, 2007; tinnitus, evaluated at 10 percent from May 24, 2002; residuals of a traumatic head injury, evaluated at 10 percent from May 24, 2002; bilateral hearing loss, evaluated at 0 percent from January 17, 2001; and residuals of a fracture to the left orbital and cheekbone, evaluated at 0 percent from May 24, 2002.  His combined evaluation for compensation is 40 percent from January 17, 2001, 60 percent from May 24, 2002, and 80 percent from March 12, 2007.  

As previously stated, a veteran applying for TDIU must have one disability rated at 60 percent or more, or if there are two or more disabilities, one of them must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent.  Here, prior to March 12, 2007, the Veteran had a combined rating of no more than 60 percent and there was no single disability that was rated at more than 30 percent.  Effective March 12, 2007, however, the Veteran's combined rating rose to 80 percent, and his depressive disorder was rated at 70 percent.  Therefore, the Veteran first met the regulatory requirements for TDIU on March 12, 2007, which is also the effective date currently in place.  

The Veteran contends that the effective date should be April 13, 2004, the date his claim for TDIU was received by the RO.  

As previously stated, 38 C.F.R. § 3.157(b) provides that under some circumstances, the date of outpatient or hospital treatment or date of admission to VA or uniformed services hospital will be accepted as the date of receipt of an informal claim.  Here, however, there is no indication of any treatment that could be construed as an informal claim for TDIU prior to April 13, 2004.  

The Board has examined the claims file to determine whether there are any other documents, including medical records, that could be construed as an informal claim under either 38 C.F.R. § 3.155 or 3.157 prior to April 2004, and has determined that there are none.  Therefore, the date of claim is April 13, 2004, and under the law, the earliest possible effective date for the Veteran's claim would be April 13, 2003, one year prior to the receipt of the TDIU claim.  As previously noted, the effective date will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  In this case, as discussed below, the date on which entitlement arose is March 12, 2007.  Therefore, even if there were an informal claim prior to April 13, 2004, the later date would be the correct effective date.  Thus, consideration of 38 C.F.R. § 3.155 and 3.157 cannot result in an earlier effective date in this case.

Next, the Board has examined the medical evidence from April 13, 2003, to March 11, 2007 to determine whether the Veteran's entitlement to TDIU became factually ascertainable during that period.  Most of the medical evidence has been summarized above, so the Board will limit the discussion below to only the pertinent evidence.  

On his April 2004 VA Form 21-8940, the Veteran stated that he worked for the United States Postal Service as a clerk, 40 hours per week, from October 2003 to December 2003.  At the May 2003 VA examination, he stated he was self-employed as a gym equipment repairmen, working one or two hours per month.  

In December 2004, the Veteran wrote that he was incarcerated for physical abuse of his wife.  In a Statement in Support of Claim dated that same month, he wrote that he was unable to work due to his depression, and pain in his back and neck.  

The RO contacted the Washoe County Jail in June 2005 and was told that the Veteran was convicted of a felony and sentenced to 12 months in prison in March 2005.  He was given credit for time served and released in April 2005.  However, he remained in custody due to multiple misdemeanor charges still pending.  The Veteran confirmed that he remained incarcerated in an August 2005 letter.  

The Veteran was released from custody in September 2005, and was afforded a VA examination with regard to his spine in November.  He stated that he had difficulty finding a comfortable position when sleeping, but pain medication and muscle relaxants helped him sleep.  He could not sit for longer than 15 minutes without standing up.  Getting into lower vehicles was difficult due to both neck and low back pain.  He estimated that he could stand 10 to 20 minutes at a time.  He could probably walk 1000 feet on a smooth, flat surface.  Bending aggravated his low back pain.  He lifted no more than 15 to 20 pounds.  Lifting aggravated the pain in his low back and neck.  Reaching also aggravated his neck pain.  Occasionally, getting up and down from the toilet and stepping out of the shower were painful.  He had difficulty putting on underwear, pants, shoes, and socks.  He used to be very physically active, but currently he tried to walk around the neighborhood, watch television, and read.  He did not drive at all because he could not rotate his cervical spine when changing lanes.  About 15 months ago he had his own company repairing fitness equipment for the military and university.  He performed this job for 2 years, but had to give it up because it was getting too physically difficult to work on the fitness equipment.  He was eligible for vocational rehabilitation at VA, but this was on hold because sitting for prolonged periods would be difficult, and his pain medication and muscle relaxants affected his concentration and comprehension.    

As previously noted, the Veteran did not meet the percentage thresholds set forth under 38 C.F.R. § 4.16(a) during the period from April 13, 2003, to March 11, 2007.  Indeed, his total combined rating during that time period was 60 percent, with no single disability rated at more than 30 percent.  Moreover, the evidence of record does not otherwise show that he was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities during that time period.  In fact, the records cited above indicate that he was incarcerated on multiple occasions since 2004, including from March to September 2005.  The March 2007 VA examination indicates that his most recent jail term ended in January 2007.  Thus, the evidence does not demonstrate that his lack of employment prior to March 2007 was related to his service-connected disabilities.    

For the foregoing reasons, there is no basis for assignment of an earlier effective date via the provisions of 38 C.F.R. § 3.400(o)(2).  Therefore, the standard for consideration remains that of a comparison between the date of receipt of claim and the date entitlement arose, with the later of the two serving as the effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).

As noted, the date of claim in the instant case is determined to be April 13, 2004.  The date entitlement arose is March 12, 2007, as it is the date upon which the evaluations of several of the Veteran's service-connected disabilities were increased, thereby resulting in an 80 percent combined total rating and satisfying the threshold percentage requirements under 38 C.F.R. § 4.16(a).

Prior to March 12, 2007, the Veteran failed to meet the threshold percentage requirements set forth under 38 C.F.R. § 4.16(a).  Moreover, the evidence of record prior to March 12, 2007, does not otherwise indicate that the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected disabilities.  Therefore, entitlement to TDIU did not arise prior to March 12, 2007.

In sum, the date of claim for TDIU is found to be April 13, 2004.  The date entitlement arose is March 12, 2007.  The later of these dates controls.  Accordingly, the March 12, 2007, effective date assigned by the RO is appropriate.  As the preponderance of the evidence and the law are both against the claim for an earlier effective date, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990).



ORDER

An effective date earlier than March 12, 2007, for the award of a 70 percent disability evaluation for depressive disorder is denied.

An effective date earlier than March 12, 2007, for the grant of a total disability rating based on individual unemployability is denied.



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


